DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 45, 47-50, 53-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Patent EP 2818864 to Xiao in view of U.S. Patent Pub. No. 2013/0168327 to Clark.
Regarding Claims 44, 49, 53 and 56, Xiao teaches a habitat control system and method comprising: a habitat functional device configured to: store identification data; transmit the identification data; receive instructions to perform a function in a habitat; and perform the function in the habitat; and a habitat control engine configured to: receive the identification data from the habitat functional device: determine an appropriate instruction format for the habitat functional device based on the identification data; and communicate instructions in the instruction format to the habitat functional device to perform the function (Xiao Fig. 1 and 2, claim 1 and paragraphs [0018], [0019], and [0037]).

However, Clark teaches the general knowledge of one of ordinary skill in the art to provide a habitat control hub (Clark Fig. 8 #824) comprising: a connectivity port (Clark inherent in routers #824) configured to connect to the habitat functional device (Clark Fig. 8 #832); one or more indicators (Clark Fig. 8 #816); and a control unit (Clark Fig. 8 #812) comprising an indicator control engine, the indicator control engine configured to cause the indicators to indicate a status of the habitat control hub or the habitat functional device (Clark paragraph [0095]).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Xiao with the teachings of Clark at the time of the invention to monitor ecological conditions as taught by Clark.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Xiao as modified teaches the method steps of indicating, on a habitat control hub in communication with the habitat functional device and the habitat control engine (Clark Fig. 8 #824, #832, #852, #836, #828), a status of the habitat control hub or the first habitat functional
device; and displaying, on a user interface screen of the user computing device, a status of the first habitat functional device (Clark Fig. 8 #812, #816, #852; Xiao Fig. 1 #30 and Fig. 2).
Regarding Claim 45, Xiao as modified teaches wherein the habitat control engine operates on a user computing device and communicates with the habitat functional device wirelessly (Xiao mobile phone #30, paragraph [0036)).
Regarding Claims 50 and 57, Xiao as modified teaches wherein the function performed by the habitat functional device is introducing chemicals into the habitat (Xiao paragraph [0076)]).

Regarding Claim 54, Xiao as modified teaches the habitat control engine operates within a habitat control hub configured to send and receive wireless transmissions with the habitat functional device using a network interface device. (Xiao paragraph [0017)).
Regarding Claim 47, Xiao as modified teaches communication between the habitat functional device, network interface device configured to communicate over a network and a habitat control hub (Xiao Fig. 1 and 2, claim 1) and appears to teach a connectivity port #51 that is inherently powered (Clark #824 inherently powered),
Regarding Claims 48 and 55, Xiao as modified teaches wherein the control unit comprises: a server interface engine (Xiao #20) configured to communicate with a server computing device via the network interface device; and a habitat functional device interface engine (Xiao # configured to communicate with the habitat functional device (Xiao abstract) via the connectivity port (Clark Fig. 8 #824, #832, #812).

Xiao teaches communication between the habitat functional device, network interface device configured to communicate over a network and a habitat control hub (Xiao Fig. 1 and 2, claim 1) and appears to teach a connectivity port #51 that is inherently powered. 
Xiao as modified teaches the method steps of indicating, on a habitat control hub in communication with the habitat functional device and the habitat control engine (Clark Fig. 8 #824, #832, #852, #836, #828), a status of the habitat control hub or the first habitat functional device; and displaying, on a user interface screen of the user computing device, a status of the first habitat functional device (Clark Fig. 8 #812, #816, #852; Xiao Fig. 1 #30 and Fig. 2).  Xiao as modified teaches one or more indicators (Clark #816; Xiao #11); a control unit comprising an indicator control engine (Clark Fig. 8 #812), the indicator control engine, configured to cause the indicators to indicate a status of the habitat control hub or the habitat functional device (Clark #852).


Regarding Claim 61, Xiao as modified teaches the function performed by the habitat functional device is introducing chemical into the habitat (Xiao paragraph [0076])
Response to Arguments
Applicant's arguments with respect to claim(s) 44, 45, 47-50 and 53-62 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art of record teaches the known network/electronic/automated/computer components of a remote aquatic monitoring system.  The components claimed by applicant are known and do not distinguish over the prior art of record.  It is well-known in the art of animal husbandry that a remote user can monitor conditions in an aquarium via sensors, servers, internet, routers, computers, mobile phones.  These known systems convey information and allow the user to modify conditions or the computing system is programmed to modify conditions based on the sensor data.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



15 February 2022